                  Case 19-12378-KBO           Doc 1026        Filed 05/15/20        Page 1 of 4




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

                                                                )
    In re:                                                      )     Chapter 11
                                                                )
    DURA AUTOMOTIVE SYSTEMS, LLC, et al.,1                      )     Case No. 19-12378 (KBO)
                                                                )
                                     Debtors.                   )     (Jointly Administered)
                                                                )     Re: D.I. 931, 940, 950 & 1005

               CERTIFICATION OF COUNSEL REGARDING REVISED
             PROPOSED ORDER (I) APPROVING THE NORTH AMERICAN
         STOCK AND ASSET PURCHASE AGREEMENT, (II) AUTHORIZING THE
        SALE OF SUBSTANTIALLY ALL OF THE DEBTORS’ NORTH AMERICAN
        ASSETS FREE AND CLEAR OF LIENS, CLAIMS, ENCUMBRANCES, AND
      INTERESTS, AND (III) AUTHORIZING THE ASSUMPTION AND ASSIGNMENT
          OF CERTAIN EXECUTORY CONTRACTS AND UNEXPIRED LEASES

             I, Daniel N. Brogan, counsel for the above-captioned debtors and debtors in possession

(collectively, the “Debtors”), hereby certify and state as follows:

             1.     On October 23, 2019, the Debtors filed the Debtors’ Motion for Entry of an Order

(I) Authorizing the Debtors to Perform Obligations Related to the Stalking Horse Bid,

(II) Approving Bidding Procedures with Respect to Substantially All Assets, (III) Approving

Contract Assumption and Assignment Procedures, (IV) Scheduling Bid Deadlines, an Auction, and

the Hearings and Objection Deadlines Related Thereto, and (V) Approving the Form and Manner

of Notice Thereof [Docket No. 154] (the “Sale Motion”).

             2.     On November 19, 2019, the Court entered the Order (I) Approving Bidding

Procedures with Respect to Substantially All Assets, (II) Approving Contract Assumption and

Assignment Procedures, (III) Scheduling Bid Deadlines, an Auction, and the Hearings and


1
  The debtor entities in these chapter 11 cases, along with the last four digits of each Debtor entity’s federal tax
identification number, are: Dura Automotive Systems Cable Operations, LLC (7052); Dura Automotive Systems,
LLC (8111); Dura Fremont L.L.C. (1252); Dura G.P. (8092); Dura Mexico Holdings, LLC (4188); Dura Operating,
LLC (2304); and NAMP, LLC (3693). Dura Automotive Systems, LLC’s service address is: 1780 Pond Run, Auburn
Hills, Michigan 48326.
               Case 19-12378-KBO            Doc 1026        Filed 05/15/20       Page 2 of 4




Objection Deadlines Related Thereto, and (IV) Approving the Form and Manner of Notice Thereof

[Docket No. 339] (the “Bid Procedures Order”).

        3.       On April 30, 2020, the Debtors filed the Notice of Debtors’ Entry Into Stock and

Asset Purchase Agreement for Sale of Debtors’ North American Business [Docket No. 931] (the

“Proposed Order”) regarding the sale of the Debtors’ North American business (the “North

American Business Sale”).

        4.       On May 2, 2020, the Debtors filed the Notice of (I) Cancellation of Auction and

(II) Filing of Proposed Sale Orders [Docket No. 940].

        5.       On May 5, 2020, the Court entered the Order Setting a Revised Sale Schedule

[Docket No. 950] (the “Sale Hearing Order”) scheduling a hearing regarding the Proposed Order

for May 12, 2020 at 1:00 p.m. (ET) (the “Sale Hearing”). Pursuant to the Sale Hearing Order,

objections to the Proposed Order were due to be filed by May 7, 2020 at 4:00 p.m. (ET) (the

“Objection Deadline”).2

        6.       Prior to the Objection Deadline, the Debtors received objections or reservations of

rights with respect to the relief sought in the Proposed Order from the Office of the United States

Trustee for Region 3 (the “U.S. Trustee”), the Committee, the Zohar Lenders, Ankura, the Chubb

Companies, Toyota Motor Engineering & Manufacturing North America, Inc., the Pension Benefit

Guaranty Corporation, Patriarch, and Cameron County (collectively, the “Objections” filed by the

“Objecting Parties”).

        7.       On May 12, 2020, the Debtors filed a revised form of the Proposed Order [Docket

No. 1005] (the “First Revised Proposed Order”). At the Sale Hearing, the Debtors announced



2
 The Objection Deadline was extended until May 8, 2020 at 4:00 p.m. (ET) only as to the Official Committee of
Unsecured Creditors (the “Committee”), the Zohar Lenders, and Ankura Trust Company, LLC, in its capacity as the
Debtors’ term loan agent (“Ankura”).


                                                      2
             Case 19-12378-KBO         Doc 1026     Filed 05/15/20       Page 3 of 4




changes to the Proposed Order reflected in the First Revised Proposed Order resolving various of

the Objections.

       8.     After the Sale Hearing, the Debtors further revised the First Revised Proposed

Order to reflect the changes announced on the record of the Sale Hearing. A final revised form of

order approving the North American Business Sale reflecting such changes is attached hereto as

Exhibit A (the “Second Revised Proposed Order”). A blackline comparing the Second Revised

Proposed Order to the First Revised Proposed Order is attached hereto as Exhibit B.

       9.     The U.S. Trustee, the Committee, the Zohar Lenders, Ankura, and the Proposed

Purchaser in connection with the North American Business Sale each consent to entry of the

Second Revised Proposed Order.



                           Remainder of page intentionally left blank.




                                               3
             Case 19-12378-KBO         Doc 1026    Filed 05/15/20    Page 4 of 4




       WHEREFORE, the Debtors respectfully request that the Court enter the Second Revised

Proposed Order at its earliest convenience.

 Dated: May 15, 2020                     BAYARD, P.A.
        Wilmington, Delaware
                                         /s/ Daniel N. Brogan
                                         Erin R. Fay (No. 5268)
                                         Daniel N. Brogan (No. 5723)
                                         600 N. King Street, Suite 400
                                         Wilmington, Delaware 19801
                                         Telephone: (302) 655-5000
                                         Facsimile: (302) 658-6395
                                         E-mail:     efay@bayardlaw.com
                                                     dbrogan@bayardlaw.com
                                         - and -
                                         James H.M. Sprayregen, P.C.
                                         Ryan Blaine Bennett, P.C. (admitted pro hac vice)
                                         Gregory F. Pesce (admitted pro hac vice)
                                         KIRKLAND & ELLIS LLP
                                         KIRKLAND & ELLIS INTERNATIONAL LLP
                                         300 North LaSalle Street
                                         Chicago, Illinois 60654
                                         Telephone:     (312) 862-2000
                                         Facsimile:     (312) 862-2200
                                         Email:         jsprayregen@kirkland.com
                                                        rbennett@kirkland.com
                                                        gregory.pesce@kirkland.com
                                         - and -
                                         Christopher Marcus, P.C. (admitted pro hac vice)
                                         KIRKLAND & ELLIS LLP
                                         KIRKLAND & ELLIS INTERNATIONAL LLP
                                         601 Lexington Avenue
                                         New York, New York 10022
                                         Telephone:    (212) 446-4800
                                         Facsimile:    (212) 446-4900
                                         Email:        cmarcus@kirkland.com

                                         Co-Counsel to the Debtors and Debtors in Possession
